Citation Nr: 0401817	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD), right knee.

2.  Entitlement to service connection for DJD, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A May 2001 rating decision denied the veteran's claim for 
service connection for bilateral DJD, knees, and low back 
strain.  The veteran's timely notice of disagreement (NOD), 
however, limited his appeal to the issues of bilateral DJD, 
knees, which are the only issues reflected in the statement 
of the case.  Therefore, this decision addresses only the 
issues of bilateral DJD, knees.

In October 2002, the Board remanded the case to the RO to 
schedule a Travel Board as requested by the veteran in his 
substantive appeal.  In November 2002, the veteran testified 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of The Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

The veteran has submitted an October 2002 statement which he 
requests be viewed as a formal claim for service connection 
for patellofemoral pain syndrome, right knee, and depression.  
This matter is referred to the RO for appropriate action and 
development.




FINDINGS OF FACT

1.  The veteran has a current disorder of DJD, bilateral, 
knees.

2.  The service medical records (SMRs) reflects one entry of 
a complaint, finding, and treatment, as concerns the 
veteran's right knee.  The SMRs do not reflect any findings 
or treatment for DJD.

3.  The Report of Medical Examination at discharge from 
active service reflects a notation of laxity of both knees.

4.  There is no record of complaints, findings, or treatment, 
for DJD of the knees within one year of the veteran's 
discharge from service.

5.  The veteran sustained trauma as a result of an accident 
subsequent to his discharge from service.

6.  It has not been shown that bilateral DJD, knees, was 
incurred during active service.


CONCLUSIONS OF LAW

1.  DJD, right knee, was not incurred during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  DJD, left knee, was not incurred during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38, C.F.R., §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

In a January 2001 letter (letter), the RO informed the 
veteran of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would 
assist him.  The letter specifically advised the veteran 
that, contrary to an August 2000 RO letter provided in 
accordance with the defunct Well-Grounded standard, the RO 
would assist him as described in the letter.  In addition to 
informing the veteran how VA would assist him, the letter 
informed the veteran that he needed medical evidence which 
shows treatment of his knee disorders after his discharge 
from active service.  As for who would obtain what evidence, 
the letter informed the veteran that the RO already had 
requested his SMRs, his treatment records maintained at the 
Denver and Ft. Lyon VA treatment facilities, and his records 
from the Social Security Administration (SSA).  The letter 
also advised him that the RO would obtain all additional 
records he identified as pertinent to his claim, unless he 
opted to obtain them himself.  VA Forms 21-4142 were provided 
for his signature and return to authorize VA to obtain any 
private medical records identified.  The veteran was asked to 
forward any records already in his possession.  The letter 
provided the veteran with telephone numbers at which the RO 
could be reached, the case team to which his claim was 
assigned, and his claim number, and he was informed that the 
RO was arranging a medical examination for him.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)) (VBA);38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO arranged for an 
appropriate medical examination and obtained the treatment 
records described above, as well as a private medical 
examination report.  All records obtained or generated have 
been associated with the claim file.  There are no requests 
for any additional treatment records as concerns the 
bilateral DJD claims.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

SMRs reflect a September 1979 entry where the veteran 
presented with a complaint of pain in his right foot.  
Examination revealed full range of motion (ROM) and no 
deformity or swelling was noted.  The finding was foot 
stress, which was treated with an elastic wrap.

In February 1982, the veteran reported twisting his right 
ankle while going down stairs.  Physical examination revealed 
tenderness inferior to lateral malleolus.  ROM was full and 
gait normal.

The SMRs reflect that, in May 1982, the veteran presented 
with a complaint of right knee pain of one-month duration, 
with occasional locking which was unrelated to activity.  The 
veteran denied any specific trauma or swelling.  Physical 
examination revealed retropatellar tenderness, positive 
apprehension, moderate patellofemoral crepitus, and tender 
popliteal space.  There was full ROM, no effusion, ligaments 
were stable, and McMurray's was negative.  Diagnostic 
impression was symptomatic patellofemoral syndrome.  
Treatment was aspirin, profile for two weeks, and advice to 
run at his own pace.

The June 1982 Report of Physical Examination for discharge 
notes bilateral knee joint laxity.  Nonetheless, the examiner 
assessed the veteran's physical profile as 1 in all 
categories.

A September 1995 VA treatment entry reflects that the veteran 
reported that, in 1992, he was injured when he fell off of a 
cattle trailer.  At the time, apparently he was employed as a 
truck driver.

In April 1996, D.L.C., MD, examined the veteran for purposes 
of determining award of SSA benefits.  As concerns the 
veteran's knees, Dr. C's examination report reflects that 
straight and crossed leg tests evoked knee pain, primarily in 
the right knee.  Dr. C, however, assessed the pain as 
Waddell's positive.  Dr. C's examination report also assessed 
ROM of the veteran's knees as good without crepitus.  He 
assessed the veteran's DJD as mild.

Dr. C opined that, strictly from an orthopedic standpoint, 
the veteran is not disabled.  He assessed the veteran's 
problem primarily as psychiatric.

G.T., MD, also examined the veteran for SSA purposes.  His 
July 1996 examination report reflects that he agreed with Dr. 
C's assessment of the veteran.  Dr. T assessed the veteran as 
Waddell 5/5, and deemed his disorder as of a functional 
nature.

There is no mention in either Dr. C's or Dr. T's report of 
the veteran having mentioned any knee pathology while in 
active service, and neither provider opined there was any 
linkage between the veteran's symptomatology and his military 
service.

A February 2001 VA medical examination report reflects that 
the veteran reported his history of knee symptoms while in 
active service.  He also reported that he fell off of the 
cattle truck in 1990.  The examiner reviewed the claim file 
prior to the examination.  The report reflects that the 
examiner's physical examination was impacted by the veteran's 
expression of pain at any touch.

After review of the claim file and conducting the physical 
examination, the examiner opined that, notwithstanding the 
veteran's treatment for patellofemoral syndrome, right knee, 
while in active service, the evidence is insufficient to link 
the veteran's current DJD of both knees with the instance 
noted in his SMRs.

The veteran submitted an undated private medical report from 
M.F.F., MD, along with his NOD, which was received by the RO 
in July 2001.  Dr. F opines that the veteran's current 
bilateral knee disorder began during his active service.  The 
basis for Dr. F's opinion is the 1982 SMR entry of 
patellofemoral syndrome, which Dr. F deems directly 
correlative with the veteran's need for knee braces to keep 
his knees aligned.  Dr. F also cites the fact that the 
veteran has received treatment from VA for his knees for many 
years.  Dr. F provides no other basis for her opinion.

At the Travel Board hearing, the veteran testified that he 
experienced symptoms for an extended period prior to 
reporting to sick call in 1982.  As reflected in the SMRs, he 
recalls no specific trauma which may have caused his 
condition other than the long marches and physical training.  
Contrary to the May 1982 SMRs entry, the veteran testified it 
was his left knee which was symptomatic while in service, and 
that his right knee did not begin to manifest symptoms until 
after his discharge.  In addition to braces on both knees, he 
also must use a cane to help alleviate his pain.  He started 
using a cane five to seven years after his discharge from 
service.  Transcript (T), pp. 4-5, 7-10.

The veteran related that, after his discharge, he worked as a 
farm and ranch hand.  He could not afford medical insurance, 
so he did not seek treatment.  He used pain relievers, to 
include morphine, which were prescribed for his terminally 
ill father to self-medicate his symptoms.  By mid-1993, 
however, he no longer could mount a horse and had to confine 
himself to dismounted activities.  Eventually, he no longer 
could sit or stand for prolonged periods.  He stated that Dr. 
F was the family physician for his children, and he sought 
treatment from her beginning in the mid-1980s.  T, pp. 13-14.

The veteran's wife testified she met him in 1987, and he was 
using the cane at that time.  She also related that, prior to 
their marriage they were neighbors and, on one occasion, his 
children summoned her for help after the veteran fell while 
exiting the bathtub.  The veteran couldn't get up because his 
knees were locked, and she had to assist him.  She asked him 
what was wrong, in light of his young age and his having to 
use a cane.  The veteran told her he hurt his knees in the 
Army and he had a lot of pain.  The veteran's wife was 
attending nursing school when they met, and she has been a 
registered nurse for 15 years.   T, pp. 11-12.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Arthritis is one of the diseases 
listed as eligible for presumptive service connection as a 
chronic disease.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).

At the Travel Board hearing, the veteran's representative 
averred that the evidence of record via the testimony of the 
veteran and his wife, a trained nurse, amply demonstrates the 
continuity of the veteran's symptomatology.  Further, he 
avers, Dr. F's opinion provides the medical nexus of the 
veteran's symptoms with his military service.  T, pp. 2-3, 
16.  The veteran's representative also avers that Dr. F's 
opinion should receive the greater weight because the 
February 2001 VA examination was conducted by a nurse 
practitioner, who did no more than conclude that no evidence 
was found to relate the veteran's current condition with his 
military service, which merely is conclusory.  T, p. 16.  The 
representative also cited a conversation he had with a VA 
physician which purportedly discussed that particular 
physician's view of how continuity of symptomatology may be 
discerned or established.  The veteran's representative's 
final assertion is that the request for a medical examination 
of the veteran did not provide specific instructions on how 
to develop the material facts or hypotheticals, and he cited 
Bielby v. Brown, 7 Vet. App. 260 (1994), in support of this 
assertion.  T, p. 3.

First, the Board attaches no materiality to a physician's 
opinion, albeit a VA physician, who is not involved with the 
case and did not examine the veteran.  The Board will apply 
the applicable regulations to the facts of the case to 
determine whether the veteran meets the criteria for a grant 
of service connection.  Second, the veteran's 
representative's reliance on Bielby v. Brown is misplaced, as 
that decision is restricted to cases in which the issue is 
the existence, or lack thereof, of new and material evidence 
to reopen a previously denied claim, and those cases where a 
hypothetical question is posed to an independent medical 
examiner.  Id. at 262.  Neither of those matters is present 
in this case.

Factually, the Board finds that continuity of the veteran's 
symptomatology is not established.  First, the Board notes 
the notation on the 1982 Report of Medical Examination at the 
veteran's discharge from service.  The Board also notes that 
laxity in the knee joints is not synonymous with a notation 
of DJD, as the two are different disorders.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010, 5257 (2003); Opinion Of 
The General Counsel 23-97 (July 1, 1997).  Second, while the 
veteran testified that his bilateral knee symptomatology was 
continuous after his discharge, his soon-to-be wife and his 
family physician had no occasion to observe him until some 
five years after his discharge.  Therefore, their medical 
qualifications notwithstanding, this significant hiatus must 
be considered when assessing the weight to accord their 
respective input.

Finally, the Board is not persuaded that Dr. F's opinion 
should receive the greater weight.  Although Dr. F reviewed 
the veteran's SMRs, the sole stated bases for opining that 
his current DJD is related to the 1982 SMRs entry are that he 
was treated for patellofemoral syndrome in 1982 and that he 
has received treatment for his knees from VA for several 
years.  As noted above, patellofemoral syndrome is not DJD.  
Further, Dr. F did not discuss what, if any, impact the 1992 
accident may have had on the veteran's current symptomatology 
or why she may have ruled out any impact.  Finally, the 
veteran did not seek VA treatment for his knees until the 
early 1990s.  T, p. 13.  Thus, reliance on the mere fact of 
relatively recent VA treatment is not very persuasive.

As for the February 2001 VA medical examination, the Board 
notes that it was conducted by a nurse practitioner.  The 
Board also notes that the complete examination report, to 
include an addendum which added the x-ray examination report, 
also is signed by a physician, which denotes concurrence with 
the examination and findings.  The VA examiner reviewed the 
entire claim file prior to recording the veteran's history 
and examining him.  Contrary to the veteran's 
representative's assertion, the Board does not read the VA 
examiner's findings and opinion as conclusory.  The VA 
examiner's opinion was that the veteran's current DJD of the 
knees was unrelated to his military service.  Further, the 
Board deems that opinion to be based on the examiner's 
examination of the veteran and the review of the claim file.  
The examiner's view that there is insufficient evidence 
clearly involves a consideration of the medical evidence and 
an assessment thereof.  Consequently, the Board accords 
greater weight to the VA examiner's opinon.  Winsett v. West, 
11 Vet. App. at 424-25. 

The Board finds that the evidence is not in equipoise, as the 
preponderance of the evidence is against the granting of 
service connection.  Therefore, there is no basis on which to 
apply the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).




ORDER

Entitlement to service connection for DJD, right knee, is 
denied.

Entitlement to service connection for DJD, left knee, is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



